DETAILED ACTION
Status of Application
Applicant’s arguments filed on October 12, 2020 have been fully considered but they are not persuasive. Claims 1 and 3 have been amended. Claims 5, 7 and 8 have been cancelled. Claims 9-19 have been added. Claims 1-4, 6 and 9-19 remain pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The specification discloses that polyethylene resins such as LDPE and LLDPE and polypropylene resins such as EP and PP are examples of materials suitable for forming the olefin resin film (instant application paragraph 24). The specification further discloses that the olefin resin film forming the sealant layer is preferably a fim containing a polyethylene resin as a main component and particularly preferably a film containing LLDPE as a main component (instant application paragraph 24). Although the specification discloses polypropylene resins such as EP and PP as being suitable materials for forming the olefin resin film, the specification does not expressly disclose the olefin resin film including any polypropylene resin as a main component. 
Accordingly, the claims fail to comply with the written description requirement. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Makino (JP 2009-227300 A) in view of Sato et al. (US 2018/0147814 A1, hereinafter Sato).
Regarding claim 1, Makino teaches a spouted pouch comprising: a pouch main body (1) comprising a film having a sealant layer (24) forming an inner surface of the 
The specification of the present invention discloses that examples of the material for forming the olefin resin film having the claimed heat seal strength and used for the sealant layer include polypropylene resins (paragraph 24 of instant application). Accordingly, one having ordinary skill in the art would understand that the polypropylene film of the sealant layer (24) would achieve the claimed heat seal strength of 10N/15mm or less. 
Makino teaches the sealant layer comprising an olefin resin film containing polypropylene but fails to specifically teach the olefin resin film containing an ethylene-propylene copolymer. Sato teaches an analogous spouted pouch comprising: a pouch main body comprising a film having a sealant layer (14) forming an inner surface and a spout (50) being an integrally molded resin body, wherein the spout is attached to the pouch main body by thermal welding to the sealant layer and wherein the sealant layer comprises an olefin resin film containing polypropylene as a main component (paragraphs 55, 56). Sato further teaches that the material of the sealant layer is not particularly limiting and can alternatively include polyethylene’s or an ethylene-propylene copolymer (paragraph 56).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makino by alternatively 
Regarding claim 2, Makino as modified by Sato teaches the pouch of claim 1 above, wherein a proportion of the ethylene-vinyl alcohol copolymer contained in the spout is 20-70% by mass (Makino: Translation paragraph 18). 
Regarding claim 4, Makino as modified by Sato teaches the pouch of claim 1 above, wherein the film has a multilayer structure further comprising a barrier layer (Makino: Translation paragraph 23). 
Regarding claim 6, Makino as modified by Sato teaches the pouch of claim 2 above, wherein the film has a multilayer structure further comprising a barrier layer (Makino: Translation paragraph 23). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Sato, as applied to claim 1 above, and further in view of Kurosawa et al. (US 2005/0040181 A1, hereinafter Kurosawa).
Regarding claim 3, Makino as modified by Sato teaches the pouch of claim 1 above, but fails to teach the olefin resin of the spout being a HDPE. Kurosawa teaches an analogous spouted pouch comprising: a pouch main body comprising a heat sealable film and a spout of a molded resin body formed of a thermoplastic resin, wherein the spout is attached to the pouch main body by thermal welding (paragraphs 77-79). Kurosawa further teaches that thermoplastic resins suitable for forming the 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makino by replacing the olefin resin (i.e., the polyethylene or polypropylene resin) of the spout with any known and suitable olefin resin, such as HDPE, as taught by Kurosawa, as it has been shown in the prior art to be a known and suitable material for forming a molded resin spout and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 9-11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Kurosawa. 
Regarding claim 9, Makino teaches a spouted pouch comprising: a pouch main body (1) comprising a film having a sealant layer (24) forming an inner surface of the pouch main body; and a spout (2) being an integrally molded resin body containing both an olefin resin and ethylene-vinyl alcohol copolymer, the spout being attached to the pouch main body by thermal welding to the sealant layer, wherein the sealant layer comprises an olefin resin film having a heat seal strength of 10 N/15 mm or less (Translation paragraphs 18-25). 
The specification of the present invention discloses that examples of the material for forming the olefin resin film having the claimed heat seal strength and used for the sealant layer include polyethylene and polypropylene resins (paragraph 24 of instant application). Accordingly, one having ordinary skill in the art would understand that the 
Makino fails to teach the olefin resin of the spout being an ethylene-propylene copolymer. Kurosawa teaches an analogous spouted pouch comprising: a pouch main body comprising a heat sealable film and a spout of a molded resin body formed of a thermoplastic resin, wherein the spout is attached to the pouch main body by thermal welding (paragraphs 77-79). Kurosawa further teaches that thermoplastic resins suitable for forming the spout include olefin resins such as polypropylene, propylene-ethylene copolymer, LDPE, MDPE, HDPE and LLDPE (paragraph 78, 79). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makino by replacing the olefin resin (i.e., the polyethylene or polypropylene resin) of the spout with any known and suitable olefin resin, such as ethylene-propylene copolymer, as taught by Kurosawa, as it has been shown in the prior art to be a known and suitable material for forming a molded resin spout and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 10, Makino as modified by Kurosawa teaches the pouch of claim 9 above, wherein a proportion of the ethylene-vinyl alcohol copolymer contained in the spout is 20-70% by mass (Makino: Translation paragraph 18). 
Regarding claim 11, Makino as modified by Kurosawa teaches the pouch of claim 9 above, wherein the olefin resin film comprises, as a main component, a material 
Regarding claim 13, Makino as modified by Kurosawa teaches the pouch of claim 9 above, wherein the film has a multilayer structure further comprising a barrier layer (Makino: Translation paragraph 23). 
Regarding claim 14, Makino as modified by Kurosawa teaches the pouch of claim 10 above, wherein the olefin resin film comprises, as a main component, a material selected from the group consisting of a polyethylene resin, an ethylene-propylene copolymer and a polypropylene (Makino: Translation paragraphs 13, 17). 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Kurosawa, as applied to claim 9 above, and further in view of Sato.
Regarding claim 12, Makino as modified by Kurosawa teaches the pouch of claim 9 above, wherein the sealant layer comprises an olefin resin film containing polyethylene but fails to specifically teach the olefin resin film containing, as a main component, a LLDPE. Sato teaches an analogous spouted pouch comprising: a pouch main body comprising a film having a sealant layer (14) forming an inner surface and a spout (50) being an integrally molded resin body, wherein the spout is attached to the pouch main body by thermal welding to the sealant layer and wherein the sealant layer comprises an olefin resin film containing polyethylene as a main component (paragraphs 55, 56). Sato further teaches that the material of the sealant layer is not particularly limiting and can alternatively include specific polyethylene’s such as LLDPE (paragraph 56).
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makino by alternatively forming the sealant layer of an olefin resin film containing a LLDPE as a main component, as taught by Sato, as it has been shown in the prior art to be a known and suitable material for forming a sealant layer and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makino in view of Kurosawa and Sato.
Regarding claim 15, Makino teaches a spouted pouch comprising: a pouch main body (1) comprising a multilayer laminated film having at least one base layer (21) and a sealant layer (24); and a spout (2) being an integrally molded resin body containing both an olefin resin and ethylene-vinyl alcohol copolymer, the spout being attached to the pouch main body by thermal welding to the sealant layer, wherein the sealant layer comprises an olefin resin film containing polyethylene as a main component having a heat seal strength of 10 N/15 mm or less, and wherein the at least one base layer is a material selected from the group consisting of polyester resin, including polyethylene terephthalate (PET), polyethylene naphthalate (PEN), polybutylene terephthalate (PBT), and polycarbonate (PC); polyamide includeing nylon 6 and nylon 66; polyacrylonitrile (PAN); polyimide (PI); polyvinyl chloride (PVC); polyvinylidene chloride (PVDC); polymethyl methacrylate (PMMA); and polyethersulfone (PES) (Translation paragraphs 18-25). 
The specification of the present invention discloses that examples of the material for forming the olefin resin film having the claimed heat seal strength and used for the sealant layer include polyethylene resins (paragraph 24 of instant application). Accordingly, one having ordinary skill in the art would understand that the polyethylene film of the sealant layer (24) would achieve the claimed heat seal strength of 10N/15mm or less. 
Makino fails to teach the olefin resin of the spout being a HDPE. Kurosawa teaches an analogous spouted pouch comprising: a pouch main body comprising a heat sealable film and a spout of a molded resin body formed of a thermoplastic resin, wherein the spout is attached to the pouch main body by thermal welding (paragraphs 77-79). Kurosawa further teaches that thermoplastic resins suitable for forming the spout include olefin resins such as polypropylene, propylene-ethylene copolymer, LDPE, MDPE, HDPE and LLDPE (paragraph 78, 79). 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makino by replacing the olefin resin (i.e., the polyethylene or polypropylene resin) of the spout with any known and suitable olefin resin, such as HDPE, as taught by Kurosawa, as it has been shown in the prior art to be a known and suitable material for forming a molded resin spout and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Makino teaches the sealant layer comprising an olefin resin film containing polyethylene but fails to specifically teach the olefin resin film containing, as a main 
Accordingly, one having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Makino by alternatively forming the sealant layer of an olefin resin film containing a LLDPE as a main component, as taught by Sato, as it has been shown in the prior art to be a known and suitable material for forming a sealant layer and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Regarding claim 16, Makino as modified by Kurosawa and Sato teaches the pouch of claim 15 above, wherein a proportion of the ethylene-vinyl alcohol copolymer contained in the spout is 20-70% by mass (Makino: Translation paragraph 18). 
Regarding claim 17, Makino as modified by Kurosawa and Sato teaches the pouch of claim 15 above, wherein the film for forming the base layer may be a uniaxially or biaxially stretched film or an unstretched film (Makino: Translation paragraph 23). Although Makino fails to expressly disclose a film that is stretched or unstretched, Makinos silence regarding whether the film is stretched or unstretched would lead one 
Regarding claim 18, Makino as modified by Kurosawa and Sato teaches the pouch of claim 15 above, wherein multilayer laminated film further comprises a barrier layer (Makino: Translation paragraph 23). 
Regarding claim 19, Makino as modified by Kurosawa and Sato teaches the pouch of claim 18 above, wherein the barrier layer (22) is a material selected from the group consisting of aluminum foil, a resin film including polyvinylidene chloride (PVDC), polyvinyl alcohol (PVA), ethylene-vinyl alcohol copolymer (EVOH), and polyacrylonitrile (PAN) and a layer formed by vapor deposition of aluminum, alumina, or silica (Makino: Translation paragraph 23). 
Response to Arguments
Applicant's arguments filed October 12, 2020 have been fully considered but they are not persuasive.
Applicant’s argument that Makino fails to teach an ethylene-propylene copolymer, is not persuasive.
Makino was not intended to teach the argued limitation as the argued limitation is a new limitation not previously presented.  
Applicant’s argument that Makino fails to teach a base layer material as claimed, is not persuasive.
Makino teaches a multilayered laminated film comprising a base layer (21) of polyethylene terephthalate (Translation paragraph 23).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/Examiner, Art Unit 3734       

/JES F PASCUA/Primary Examiner, Art Unit 3734